DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amidon et al. (U.S. Patent Application Publication 2012/0117471) in view of Dabrowski et al. (U.S. Patent Application Publication 2014/0325374).
	Referring to claim 1, Amidon discloses obtaining, by a server computer, input defining one or more parameters of a view of a content guide, the view displaying content accessible using the content guide (see the bottom of Paragraph 0039 for a server obtaining a user template 34, Paragraphs 0036-0038 for the user template 34 being input by a user and containing multiple parameters and Figures 4 and 6 for displaying the program guide using the user template 34). 
Amidon also discloses obtaining first information defining one or more attributes of a first type of device (see Paragraphs 0029-0030 and Figure 1 for a device repository 22 that obtains first information about a first type of device, wherein the first information includes one or more attributes about the first device).  
Amidon also discloses obtaining second information defining one or more attributes of a second type of device, the second type of device being different than the first type of device (see Paragraphs 0029-0030 and Figure 1 for a device repository 22 that obtains second information about a second type of device, wherein the second information includes one or more attributes about the second device).
Amidon also discloses generating, based on the one or more parameters and the first information, a first layout of the view of the content guide for the first type of device (see Paragraphs 0037 and 0048-0049).
Amidon also discloses generating, based on the one or more parameters and the second information, a second layout of the view of the content guide for the second type of device, the second layout of the view being different than the first layout of the view (see Paragraphs 0037 and 0048-0049 and note Figure 1 for the system having more than one type of media device 16).
Amidon also discloses providing, by the server computer, the first layout of the view of the content guide to a first device of the first type (see Paragraphs 0042-0045 and claim 1).
Amidon also discloses providing, by the server computer, the second layout of the view of the content guide to a second device of the second type (see Paragraphs 0042-0045 and claim 1 and note Figure 1 for the system having more than one type of media device 16).
While Amidon teaches video optimization in the form of resolution reduction (see Paragraph 0052), but fails to teach obtaining first information defining one or more first device display attributes of a first type of device, the first device display attributes including at least display resolution of the first type of device, obtaining second information defining one or more second device display attributes of a second type of device, the second device display attributes including at least display resolution of the second type of device.
Dabrowski discloses obtaining first information defining one or more first device display attributes of a first type of device, the first device display attributes including at least display resolution of the first type of device, obtaining second information defining one or more second device display attributes of a second type of device, the second device display attributes including at least display resolution of the second type of device (see Paragraphs 0035, 0037, Figure 7 and Paragraphs 0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify first and second obtained information, as taught by Amidon, using the first and second device display attributes, as taught by Dabrowski, for the purpose of allowing a developer to quickly update user interface content associated with applications executing on the client devices (see Paragraph 0016 of Dabrowski).

Referring to claim 2, Amidon discloses obtaining additional input to modify the first layout of the view, modifying, based on the additional input, the first layout of the view to a first modified layout, providing the first modified layout of the view to the first device to replace the first layout (see Paragraph 0063 and Figure 6 for a user having multiple options in guide 62 to filter/change the layout of the user interface).

Referring to claim 3, Amidon discloses obtaining additional input defining at least one parameter of an additional view of the content guide, generating, based on the at least one parameter and the first information, a first layout of the additional view of the content guide for the first type of device and providing the first layout of the additional view to the first device (see Paragraph 0063 and Figure 6 for a user having multiple options in guide 62 to filter/change the layout of the user interface).

Referring to claim 4, Amidon discloses that a second layout of the additional view is not generated for the second type of device based on the second information defining the one or more second device display attributes of the second type of device (see Paragraphs 0036-0037 for user templates defining a preferred layout based on the device the user is using, therefore if a first user receives a first layout for a first device, a second user will not generate the same additional view because the second user template defines a second/different layout for the user’s second device).

Referring to claim 5, Amidon discloses obtaining additional input to modify a parameter of the view of the content guide (see Figure 6 for the user selecting a parameter from genre bar 64 or the icons at the top of guide 62). 
Amidon also discloses modifying, based on the modified parameter and the first information, the first layout of the view to a first modified layout (see Figure 6 and Paragraphs 0062-0065 for showing programs 46 based on the genre option selected in genre bar 64).
Amidon also discloses modifying, based on the modified parameter and the second information, the second layout of the view to a second modified layout (see Paragraph 0036-0037 and the rejection of clam 1 for using first and second user templates (first and second information) and the genre selected to generate a different modified layout).
Amidon also discloses providing the first modified layout of the view to the first device and providing the second modified layout of the view to the second device (see above for different users using two different user templates and a selected genre in the user interface of Figure 6 to provide two different modified layouts).

Referring to claim 6, Amidon discloses that the one or more parameters include at least one of a content source for the content accessible using the content guide and metadata associated with the content accessible using the content guide (see Paragraphs 0023, 0036-0037 and 0048 for providing metadata associated with the content display in the content guide).

Referring to claim 7, Amidon discloses that the metadata associated with the content includes at least one of a font, a font color, and a background (see Paragraphs 0036-0037 for the user template containing background metadata).  

Referring to claim 8, Amidon discloses that the one or more first device display attributes of the first type of device further include a user profile (see Paragraphs 0036-0037 for the one or more attributes including a user profile (various data in the template)).

Referring to claim 9, Amidon discloses obtaining scheduling information for the view of the content guide; and scheduling, using the scheduling information, activation of a modification to the view of the content guide (see Paragraphs 0030, 0039, 0056 and 0063 for using scheduling information for the view of the content guide and activating the GUI).

Referring to claim 10, Amidon discloses generating, in response to the scheduled activation, a modification of the view of the content guide (see Paragraphs 0059 and 0063 for activation of a particular GUI mode and providing the view based on the activation of the GUI mode).

Referring to claim 11, Amidon discloses scheduling the activation of the modification to the view of the content guide based on a scheduled event (see Paragraphs 0038-0039 for setting alerts which send an alert to the user which modifies the GUI).

Referring to claim 12, Amidon discloses generating a preview of the first layout of the view of the content guide for the first type of device (see the bottom of Paragraph 0057 for generating a preview thumbnail for the user’s preferred GUI preferences).

Referring to claim 13, Amidon discloses that the content guide is a user interface to allow a user to access the content from a content management system (see Paragraph 0028). 

Referring to claim 14, Amidon discloses that at least a portion of the content accessible using the content guide is based on expected access of the content, the expected access being determined based on actual access of the content through a content provider system (see Paragraphs 0055 and 0059).  

Referring to claim 15, Amidon discloses modifying the first layout of the view of the content guide for the first type of device based on the expected access of the content (see Paragraphs 0062-0065).

Referring to claim 16, see the rejection of claim 1.
Referring to claim 17, see the rejection of claim 2.
Referring to claim 18, see the rejection of claim 3.
Referring to claim 19, see the rejection of claim 9.
Referring to claim 20, see the rejection of claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


June 9, 2022